698 So.2d 576 (1997)
Clarence H. HALL, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 97-1245.
District Court of Appeal of Florida, Fifth District.
July 25, 1997.
Rehearing Denied August 27, 1997.
Clarence H. Hall, Jr., Palatka, pro se.
No Appearance for Appellee.
COBB, Judge.
This court in Hall v. State, 690 So.2d 754 (Fla. 5th DCA 1997) advised Clarence H. Hall, Jr. that any further frivolous pro se appeals would subject him to sanctions as provided in section 944.28(2)(a), Florida Statutes (Supp.1996). This court also prohibited Hall from filing any further pro se pleadings concerning his 1990 convictions. Undaunted by this admonition, Hall has filed a pro se appeal of the summary denial of two motions for post-conviction relief. The motions, directed *577 to a judgment and sentence in Case No. 81-1061 are untimely and without merit and clearly frivolous.[1]
Therefore, we direct the Department of Corrections to forfeit the applicable gain time earned by Hall pursuant to section 944.28(2)(a), Florida Statutes (Supp.1996). Furthermore, it is ordered that Clarence H. Hall, Jr. is prohibited from henceforth appearing in his own behalf in this court in this or other causes as an appellant or petitioner. The clerk of this court is directed not to accept any further pro se pleadings or filings from Clarence H. Hall, Jr. relating to any prior criminal convictions. See Platel v. Maguire, Voorhis & Wells, 436 So.2d 303 (Fla. 5th DCA 1983), rev. denied, 440 So.2d 353 (Fla.1983), and rev. denied, 441 So.2d 632 (Fla.1983), cert. denied, 465 U.S. 1069, 104 S.Ct. 1422, 79 L.Ed.2d 747 (1984), and cert. denied, 465 U.S. 1107, 104 S.Ct. 1612, 80 L.Ed.2d 141 (1984), rehearing denied, 466 U.S. 954, 104 S.Ct. 2162, 80 L.Ed.2d 547 (1984). See also O'Brien v. State, 689 So.2d 336 (Fla. 5th DCA 1997).
AFFIRMED; DEPARTMENT OF CORRECTIONS DIRECTED TO FORFEIT GAIN TIME.
W. SHARP and GOSHORN, JJ., concur.
NOTES
[1]  The defendant has also filed an appeal of the denial order directed to Case No. 79-604. Hall v. State, 697 So.2d 155.